Citation Nr: 0510773	
Decision Date: 04/14/05    Archive Date: 04/27/05

DOCKET NO.  97-25 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
lumbosacral strain from May 6, 1993, to May 17, 1996.

2.  Entitlement to an evaluation in excess of 40 percent for 
lumbosacral strain, effective May 18, 1996.


REPRESENTATION

Appellant represented by:	Alvin D. Wax, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
December 1975.

This matter is before the Board of Veterans' Appeals (Board) 
from a January 1994 rating decision by the Department of 
Veterans Affairs (VA) regional office (RO) in Louisville, 
Kentucky.  The Board initially reviewed the appeal in August 
1998, denying the appeal.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  By a March 1999 Order, the Court, pursuant 
to a joint motion, vacated the Board's August 1998 decision. 
Thereafter, in February 2000, the Board remanded the claim 
for additional development.

Following completion of the development, the Board issued a 
decision in February 2003, which denied the appeal.  It was 
subsequently discovered that the veteran had submitted 
additional evidence to the RO that was constructively of 
record at the time of the February 2003 decision, but had not 
been included in the actual record presented to the Board for 
review.  Accordingly, the Board issued a decision in March 
2003, which vacated the February 2003 decision in its 
entirety.  In a separate decision, the Board denied the 
appeal after readjudicating the merits of the underlying 
claims based on a complete record, which included 
consideration of the additional evidence submitted directly 
to the RO.  The veteran appealed the March 2003 decision to 
the Court.  In October 2003, pursuant to a motion of the 
Secretary of Veterans Affairs, the Court vacated the Board's 
March 2003 decision.  Thereafter, in an August 2004 decision, 
the Board remanded the claim for additional evidentiary 
development.  Review of the file reveals the RO accomplished 
all directed development and the appeal is otherwise in 
order.  Thus, the Board is able to proceed with its review.  
See Stegall v. West, 11 Vet. App. 268 (1998).

FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claims for an evaluation in excess of 10 
percent for lumbosacral strain from May 6, 1993, to May 17, 
1996, and in excess of 40 percent from May 18, 1996; all 
reasonable development necessary for the disposition of the 
instant case has been completed.

2.  The competent medical evidence reflects that the 
veteran's service-connected lumbosacral strain was manifested 
by symptoms of pain and functional impairment, to include 
slight but no more than slight limitation of motion of the 
lumbar spine, during the period from May 6, 1993 to May 17, 
1996; it was not productive of muscle spasm on extreme 
forward bending, or loss of lateral spine motion, unilateral 
in standing position, during this period of time.

3.  The competent medical evidence reflects that the 
veteran's service-connected lumbosacral strain is currently 
manifested by symptoms of severe pain and severe limitation 
of motion of the lumbar spine; it is not manifested by 
ankylosis of the lumbar spine.

4.  The competent medical evidence does not demonstrate that 
the veteran's service-connected lumbosacral strain presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the Schedule for Rating Disabilities.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for 
lumbosacral strain, for the period from May 6, 1993 to May 
17, 1996, have not been met. 38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45 (2004), 4.71a, 
Diagnostic Codes 5292, 5295 (2004).

2. The criteria for a rating in excess of 40 percent for 
lumbosacral strain, as of and since May 18, 1996, have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Codes 5289, 5292, 5295 (as effective 
prior to September 26, 2003); Diagnostic Codes 5235, 5237, 
5242, 5243 (effective from September 26, 2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

During the pendency of the appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA) on 
November 9, 2000.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  The new legislation provides for, among other 
things, notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to implement the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (August 29, 
2001), codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  These regulations state that the provisions 
merely implement the VCAA and do not provide any additional 
rights.  66 Fed. Reg. at 45,629.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise are 
satisfied.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b) (2004).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2004).  

The appellant filed his claim in May 1993 prior to the 
enactment of the VCAA.  The regulations issued to implement 
the VCAA are expressly applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date, but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  See also VAOPGCPREC 7-2003.  
Therefore compliance with the VCAA is required.

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  The Board concludes that the 
discussions in the January 1994 rating decision, the 
September 1994 and June 1997 Statement(s) of the Case (SOC), 
the September 1995 Supplemental Statement of the Case (SSOC), 
and all subsequent SSOC(s) adequately informed the veteran of 
the information and evidence needed to substantiate his 
claim.  The Board observes that the September 2002 SSOC 
informed the veteran of the VCAA statute and implementing 
regulations, including that VA would assist him in obtaining 
government or private medical or employment records, provided 
that he sufficiently identified the records sought and 
submitted releases as necessary.  The Board finds that these 
documents along with a May 2001 letter to the veteran show 
that the appellant was notified of the evidence needed to 
substantiate his claim and the avenues through which he might 
obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In this case, the veteran appealed January 1994 rating 
decision.  Only after that rating action was promulgated, did 
the AOJ, initially in May 2001 and subsequently in October 
2004, provide notice to the claimant regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his possession that pertains to the claim.  In Pelegrini 
v. Principi, No. 01-944 (U.S. Vet. App. June 24, 2004) 
(Pelegrini II, which replaced the opinion in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004)), the Court held that a 
VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  VCAA notice was 
not provided to the veteran before the RO decision that is 
the subject of this appeal.  However, as noted above, the 
original RO decision that is the subject of this appeal was 
entered before the enactment of VCAA.  Obviously, VA could 
not have informed the veteran of law that did not yet exist.  
Moreover, in Pelegrini II, the Court also made it clear that 
where, as in this case, notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice complying with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) because an initial RO decision 
had already occurred.  Also see VA O.G.C. Prec. Op. No. 7-
2004.

The Board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  In this case, the VCAA notice provided to the 
appellant in October 2004 included all four elements.  

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See generally Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the case of the 
veteran's claim, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated medical records 
available or expended reasonable efforts to do so.  The VA 
afforded the veteran a thorough VA medical examination, which 
addressed the applicable rating criteria for lumbosacral 
strain.  The veteran was also afforded a hearing at the RO 
pursuant to his request.  

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini, supra (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, the VCAA does not apply).  The 
Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled to the extent 
possible with regard to his claim.  Thus, no additional 
assistance or notification to the appellant is required based 
on the facts of the instant case, there has been no prejudice 
to the appellant that would warrant a remand, and his 
procedural rights have not been abridged.  Bernard, supra.

FACTUAL BACKGROUND

VA outpatient records dated from 1993 to 1995 show that 
following complaints of right lower back pain, the veteran 
underwent electromyography (EMG) and a nerve conduction study 
(NCS), which were interpreted to be normal.

The veteran underwent a VA compensation and pension physical 
examination  (C&P examination) in December 1993, which 
indicated pain to palpation of the right lower back.  
Postural abnormality or muscle spasm was noted to be absent.  
Range of motion studies showed forward flexion to 70 degrees, 
extension to 15 degrees, lateral bending to 20 degrees on the 
right and left, and rotation to 30 degrees bilaterally.  
Interpretation of x-rays taken in conjunction with the 
examination indicated spondylolysis at L4, Grade I or less.  
The examiner diagnosed mechanical low back pain with right 
leg pain.

VA outpatient treatment records, dated between March 1994 and 
April 1995, showed continued complaints of pain in the 
veteran's back and right leg.  A new EMG was conducted in 
March 1994 to evaluate right leg pain; interpretation of the 
EMG was normal with no evidence of lumbosacral radiculopathy, 
peripheral neuropathy or myopathy.

Interpretation of x-rays taken between April and July 1994 
revealed spondylolysis at L4-5.  In September 1994 
interpretation of a bone scan confirmed the diagnosis of 
spondylolysis at the right aspect of L4.  VA outpatient 
records indicate the veteran underwent an orthopedic 
evaluation in October 1994 as follow-up to the bone scan.  On 
examination range of motion studies showed forward flexion of 
the lumbar spine to 85 degrees, negative straight leg 
raising, deep tendon reflexes of 2+, motor strength of 5/5, 
and no evidence of sensory deficit.   The diagnosis was low 
back pain with L4-5 degenerative spondylolysis, Grade I.   
The evaluator concluded that the spondylolysis was without 
paresthesia.

The veteran testified at a personal hearing in February 1995.  
His testimony indicated that he experiences constant aching 
and pain in his back and restriction of movement with 
standing, sitting, and walking, which he do comfortably for 
only 20 minutes at a time.  (Transcript (T.) at pp. 8-9)  The 
veteran can bend very little and cannot stoop or squat.  He 
can drive for only very short distances.  (T. at p. 9)  The 
pain affects his sleep and has prevented the veteran from 
working.  (T. at pp. 2, 7, 10)

An April 1995 orthopedic evaluation noted the veteran's 
diagnosis of L4-5 spondylolisthesis and his refusal of 
surgery.  Notes of the evaluation also indicated the veteran 
was scheduled to return to the orthopedic clinic in one year.

The veteran underwent a C&P physical examination in May 1996.  
The veteran reported that following discharge he had worked 
as a construction worker doing electrical, plumbing, and 
heating work.  He disclosed that he had experienced an acute 
sprain in 1992 when fell through a roof while working.  Since 
then, he has experienced mild low back pain that has 
gradually worsened with accompanying weakness in both legs, 
right greater than left.  On examination, he had a left 
antalgic gait and walked with two crutches for support.  
Range of motion testing showed forward flexion to 30 degrees 
with greatly increased pain, backward extension to 10 
degrees, left lateral flexion to 30 degrees, right lateral 
flexion to 10 degrees, and rotation to 30 degrees 
bilaterally.   Straight leg raising was positive on the right 
at 45 degrees and negative on the left.  Interpretation of x-
rays indicated a large inferior osteophyte on L4; an 
approximate 1.5 cm spondylolisthesis between L4 and L5; as 
well as possible old fracture of the posterior element and a 
pedicle fracture of L4.  Based on the foregoing, the examiner 
diagnosed severe lower back pain with neurologic symptoms and 
radiographic evidence of spondylolisthesis and possible old 
fracture of posterior element of L4.

The Social Security Administration (SSA) determined in an 
August 1997 favorable decision that the veteran has been 
disabled since May 1994.  SSA's determination reflected 
diagnoses including chronic pain in lumbar spine, disenraone 
(sic) arthrosis, mixed personality disorder, and depression.  
Medical records accompanied the favorable decision, including 
the report of an August 1996 mental status evaluation.

The veteran underwent a C&P physical examination in October 
1997.  He was wearing the TENS at the time of his 
examination.  Medical history indicated  back pain since 1973 
with increased disability after the veteran fell from a roof 
in 1992.  He reported a history of daily pain at the level of 
nine on a scale from one to ten, which is incapacitating in 
nature.  He disclosed that he controlled his symptoms with 
over-the- counter-medications, illicit drugs, and a TENS 
unit.    In addition, he reported that could not maintain any 
position, either lying or standing, for any extended period 
of time.   He denied any radiation to the upper or lower 
extremities, but did report mid-thoracic pain.

On examination, there was pain to palpation of the paraspinal 
musculature.  Range of motion studies showed the veteran was 
able to forward flex to 60 degrees with pain and he had 
extreme difficulty with extending his spine to the erect 
position.  He was able to rotate bilaterally to 40 degrees 
and laterally bend to the right and the left to 25 degrees.  
His neurological evaluation was normal, including motor, 
sensory, and deep tendon reflexes.  Stretch signs were 
negative, but there was a slight instability catch on 
flexion/extension testing.  Interpretation of x-rays revealed 
spondylolysis and first degree spondylolisthesis at L4, 
moderate degenerative changes throughout the upper lumbar and 
lower thoracic spine that had not progressed significantly in 
the previous 16 months, and fairly well maintained 
intervertebral discs.  The overall impression was stable 
appearing spondylolysis and spondylolisthesis.  The 
examiner's diagnostic assessment was segmental instability 
with degenerative disc disease, L4-L5.  He noted the 
veteran's symptoms were primarily mechanical.

The veteran underwent a C&P physical examination in September 
2000, at which, the examiner indicated that the claims file 
had been reviewed.  Medical history revealed that the veteran 
had been taking Darvocet twice a day for the prior two weeks.  
On examination, he had 80 degrees flexion and 15 degrees 
extension.  The veteran moved slowly and grimaced with any 
motion.  He had to perform Gower's motion to get back up 
after flexion.  He could rotate and bend to 20 degrees 
bilaterally.  The examiner specifically acknowledged the x-
ray reports from 1997.  The assessment was dorsolumbar back 
pain with mild right lower extremity radicular symptoms.  The 
examiner commented that the veteran exhibited weakened 
movement and fatigability, but not incoordination.  The 
examiner also reviewed range of motion studies from the 
December 1993 VA examination report, and he concluded that 
the veteran appeared not to have increased loss of motion and 
that his flexion, bending, and rotation were similar.  In 
addition, the examiner stated that he did not see any more 
evidence of loss of motion, or any further change in the 
veteran's condition from his last impairment rating.

In March 2001, the VA examiner wrote two addenda to the 
September 2000 examination report.  He indicated the question 
had been posed as to whether the veteran's pain and/or flare-
up of pain currently resulted in additional functional 
impairment.  The examiner noted that the veteran complained 
of a high amount of pain, and the complaint was subjective.  
The examiner stated that he was unable to say whether the 
veteran's complaint of pain was higher than at the time of 
the physical examination, as his physical examination did not 
indicate much pain in the way of grimacing, and at any rate, 
pain was subjective. The examiner also stated that he was 
unable to determine, as requested, whether VA examination 
findings from May 1993 and May 1996 demonstrated that the 
veteran's lumbosacral strain resulted in additional 
limitation of function due to painful motion, flare up, pain, 
weakened movement, excessive fatigability or incoordination.

In November 2002, the veteran (through his attorney) asserted 
that the September 2000 VA examination report and its addenda 
failed to satisfy the requirements of the joint motion, which 
formed the basis for the Court's March 1999 Order.  In 
essence, he contended that the examination report did not 
adequately evaluate the affect of pain on limitation of 
motion as required under DeLuca v. Brown, 8 Vet. App. 202 
(1995).  He further asserted that the evidence, including an 
attached September 2002 x-ray report, showed that the 
veteran's spine had worsened over the years.  The veteran 
pointed out that the September 2002 x-ray showed a 5 mm 
displacement at the L4-5 level, while an x-ray from May 1996 
showed only a 1.5 mm displacement.  The veteran contended his 
lumbosacral strain should be evaluated under Diagnostic Code 
5293 for intervertebral disc syndrome.

LAW AND REGULATIONS

Disabilities must be reviewed in relation to their history. 
38 C.F.R. § 4.1. Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The Board notes that during the pendency of this appeal, the 
regulations governing the schedular criteria for rating 
diseases and injuries for the spine were revised effective 
September 26, 2003.  See 38 C.F.R. §§ 4.71a, Diagnostic Code 
5295, and 38 C.F.R. § 4.71a, Diagnostic Code 5237.  
Diagnostic Code 5295 was renumbered as 5237 and the General 
Rating Formula for Disease and Injuries of the Spine serve as 
the criteria for lumbosacral strain.  The veteran was 
provided with the new regulations and the veteran has already 
been afforded a physical examination, which considered the 
criteria in the new regulations, and these were used by the 
RO in the evaluation of his claim.  Generally, where the law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply.  VAOPGCPREC 7-2003 (November 19, 2003).  
However, when amended regulations expressly state an 
effective date and do not include any provision for 
retroactive applicability, application of the revised 
regulations prior to the stated effective date is precluded.  
38 U.S.C.A. § 5110(g); DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997); VAOPGCPREC 3- 2000  (April 10, 2000); 38 C.F.R. 
§ 3.114(a) (2004).  Therefore, prior to September 26, 2003, 
the Board may apply only the previous version of the rating 
criteria.  As of September 26, 2003, the Board must apply the 
version of the rating criteria more favorable to the veteran.

Under Diagnostic Code 5295 in effect before September 26, 
2003, slight subjective symptoms only are rated as 
noncompensable.  Characteristic pain on motion warrants a 10 
percent rating.  Muscle spasm on extreme motion and loss of 
lateral spine motion, unilateral in standing position is 
rated as 20 percent disabling.  Severe lumbosacral strain 
warrants a rating of 40 percent.  The criteria for severe 
lumbosacral strain are as follows: listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
position with osteo-arthritic changes or narrowing or 
irregularity of the joint space, or some of the above 
symptoms with abnormal mobility on forced motion.

Under the revised regulations effective on September 26, 
2003, lumbosacral strain is to be evaluated under the General 
Rating Formula for Disease and Injuries of the Spine.  Under 
the General Rating Formula for Disease and Injuries of the 
Spine, a 10 percent evaluation is assigned when forward 
flexion of the thoracolumbar spine is greater than 60 degrees 
but not greater than 85 degrees; or combined range of motion 
of the thoracolumbar spine of greater than 120 degrees but no 
greater than 235 degrees; or when muscle spasm, guarding, or 
localized tenderness does not result in abnormal gait or 
abnormal spinal contour; or when a vertebral body fracture 
has loss of 50 percent or more of the height.  A 20 percent 
evaluation is warranted when forward flexion of the 
thoracolumbar spine is greater than 30 degrees, but less than 
60 degrees; or the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or 
muscle spasm or guarding is severe enough to result in an 
abnormal gait or abnormal spinal contour, such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  Forward flexion of 
the thoracolumbar spine to 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine warrants a 40 
percent evaluation.  Fifty (50) percent is for application 
when there is unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent evaluation is assigned 
when there is unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, effective 
September 26, 2003.

Normal range of motion of the thoracolumbar spine is as 
follows: forward flexion- zero to 90 degrees, extension- zero 
to 30 degrees, left and right lateral flexion- zero to 30 
degrees, and left and right lateral rotation- zero to 30 
degrees.  Id., Note (2): (See also Plate V.)

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board acknowledges that there is x-ray evidence of post- 
traumatic changes or arthritis, and degenerative disc disease 
of the lumbar spine, including the most recent x-ray report 
of September 2002.  However, with respect to any post- 
traumatic arthritis, this disability is to be rated on the 
basis of limitation of motion of the part affected.  38 
C.F.R. § 4.71a, Code 5010-5003.  The Board has already 
determined that Diagnostic Code 5292 (Spine, limitation of 
motion, lumbar) is potentially applicable in the instant 
case.  Diagnostic Code 5292 was also subject to the September 
26, 2003, revision of the schedular criteria for rating 
diseases and injuries for the spine.  The criteria in effect 
before September 26, 2003, provides for a 10 percent rating 
when the limitation of motion of the lumbar spine is slight.  
When the limitation of motion is moderate, a 20 percent 
rating is provided.  When the limitation of motion is severe, 
a rating of 40 percent is warranted.  38 C.F.R. 
§ 4.71a.  Diagnostic Code 5292 for spine, limitation of 
motion, lumbar, was not renumbered.  The diagnostic code that 
most closely matches 5292, however, is Diagnostic Code 5242 
(Degenerative arthritis of the spine), which is also 
evaluated under the General Rating Formula for Disease and 
Injuries of the Spine. 

The Board notes that service connection is not in effect for 
degenerative disc disease.  Consequently, neither the 
previous nor current versions of Diagnostic Coded 5293/5243 
(Intervertebral disc syndrome), are applicable in the instant 
case.  As to the veteran's spondylolysis, such a disability 
of the lumbar spine is most closely related to arthritis (38 
C.F.R. § 4.20) and is therefore also rated on the basis of 
limitation of motion.

The Board also notes that a fracture of L-4 was suspected 
upon x-ray examination in June 1996.  But aside from the fact 
that the veteran is not service connected for a vertebral 
fracture, x-rays taken after June 1996 have failed to confirm 
a fracture.  In any event, there is no radiographic evidence 
of deformity of a vertebral body to support a separate 10 
percent rating.  See Note following Diagnostic Code 5285.

ANALYSIS

In the instant case, the Board finds that the veteran does 
not meet or nearly approximate the criteria for a rating in 
excess 10 percent for lumbosacral strain for the period from 
May 6, 1993, to May 17, 1996, nor a rating in excess of 40 
percent thereafter.

The Board notes at the outset that service connection is in 
effect for lumbosacral strain; it is not in effect for 
intervertebral disc disease.  Accordingly, 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, and the amendments to the criteria 
found in that diagnostic code (see 67 Fed.  Reg.  54345-54349 
(Aug.  22, 2002) (effective September 23, 2002); and 68 Fed.  
Reg.  51454- 51456 (Aug.  27, 2003) (effective September 26, 
2003)) are not applicable.

With respect to the period from May 6, 1993, to May 17, 1996, 
the Board finds that the competent medical evidence reflects 
that the veteran's service-connected lumbosacral strain was 
productive of pain and resulting functional impairment, to 
include slight limitation of motion.  However, the competent 
medical evidence, to include the December 1993 VA medical 
examination and VA outpatient treatment records, do not 
demonstrate that this disability was manifest by muscle spasm 
on extreme forward bending, or loss of lateral spine motion, 
unilateral in standing position.  As such, the veteran does 
not meet or nearly approximate the criteria for a rating in 
excess of 10 percent under Diagnostic Code 5295 during the 
pertinent period.

As already indicated above, the Board finds that even when 
factoring in the veteran's complaints of pain, the competent 
medical evidence indicates no more than slight limitation of 
motion for the period from May 6, 1993, to May 17, 1996.  For 
example, on the December 1993 VA medical examination, range 
of motion studies showed forward flexion to 70 degrees, 
extension to 15 degrees, lateral bending on the right and 
left to 20 degrees, and rotation to 30 degrees bilaterally. 
Subsequent records from October 1994 showed forward flexion 
of the lumbar spine to 85 degrees.  Thus, the veteran's range 
of motion actually improved during the period from 1993 to 
1994; the medical evidence clearly does not show more than 
slight limitation of motion of the lumbar spine prior to May 
18, 1996.  

The Board also finds that the factors to be considered under 
38 C.F.R. §§ 4.40 and 4.45, as well as DeLuca, supra, do not 
warrant a rating in excess of 10 percent during this period.  
Granted, the veteran's own complaints of low back pain during 
the relevant period are entitled to probative weight.  
Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  However, 
there are no objective medical records showing that during 
this pertinent period his pain resulted in at least moderate 
limitation of lumbar motion, as required for the next higher 
rating of 20 percent under Diagnostic Code 5292.  
Specifically, there is no objective medical evidence to show 
that pain, flare-ups of pain, weakened movement, excess 
fatigability, or incoordination resulted in any additional 
functional limitation to a degree that would support a rating 
in excess of 10 percent under any of the applicable rating 
criteria.  Absent any objective evidence of additional loss 
of motion due to pain or any other subjective finding, the 
Board finds that the veteran's complaints of pain from May 6, 
1993 to May 17, 1996, are appropriately contemplated by the 
10 percent evaluation in effect during that time, and 
additional compensation based on functional loss and loss of 
motion is not warranted.

The physician who conducted the September 2000 examination of 
the veteran indicated in an addendum that any opinion on 
whether the veteran had any additional functional impairment 
due to such symptoms would be speculative at best.  The Board 
has considered the veteran's contention that the September 
2000 VA examination and its addenda do not satisfy the 
directives of the joint motion, nor those of DeLuca in 
general.  However, the opinion of the VA examiner as to the 
effect the veteran's pain has on functional impairment was 
based upon both an objective examination of the veteran's 
back and a review of his claims file.  Nothing in the record 
indicates that the objective findings made on this 
examination were inaccurate.  Moreover, no competent medical 
evidence has been submitted to refute the examiner's opinion 
that an accurate assessment could not be made regarding 
whether there was additional functional impairment, to 
include increased loss of motion, due to back pain.  The 
September 2000 VA examiner specifically noted that he was 
unable to determine, as requested, whether VA examination 
findings from May 1993 and May 1996 demonstrated that the 
veteran's lumbosacral strain resulted in additional 
limitation of function due to painful motion, flare up, pain, 
weakened movement, excessive fatigability or incoordination.  
While those earlier VA examinations could have been more 
complete with respect to DeLuca, they did not indicate 
additional limitation of motion due to any of the DeLuca 
factors to a degree that would support a rating in excess of 
10 percent and the clinician who reviewed those examination 
reports could not add findings that simply were not there.  
Consequently, the Board concludes that the relevant medical 
evidence of record, to include the September 2000 examination 
report and the opinion in its addenda, are adequate for 
rating purposes to the extent possible.  Moreover, an 
examination dated even more years after the first rating 
period in question could not result in findings relevant to 
the that time frame.  As to another opinion, a clinician 
would have to look at the same findings summarized above, 
recorded prior to May 18, 1996, which do not show additional 
limitation of motion caused by pain, flare ups of pain, 
weakened movement, excess fatigability, or incoordination to 
a degree that would support a rating in excess of 10 percent 
under any of the applicable rating criteria.  

Regarding the period as of and since May 18, 1996, the Board 
finds that the competent medical evidence reflects that the 
veteran's service-connected lumbosacral strain is currently 
productive of severe pain and severe limitation of motion of 
the lumbar spine.  However, the veteran's current 40 percent 
rating is the maximum schedular rating allowed under 
Diagnostic Codes 5292 or 5295.  As such, a higher schedular 
rating cannot be assigned even when taking into consideration 
38 C.F.R. §§ 4.40 and 4.45 and DeLuca.  See Johnston v. 
Brown, 10 Vet. App. 80 (1997).

The Board further notes that the veteran's service-connected 
lumbosacral strain does not involve ankylosis of the lumbar 
spine (i.e., the spine fixed in one position), either 
favorable, or unfavorable as required for a 50 percent rating 
under 38 C.F.R. § 4.71a, Diagnostic Code 5289.  No such 
findings were made during the multiple examinations of the 
veteran's back, nor in the multiple X-ray reports thereof.  
Moreover, the Board notes that the September 2000 VA 
clinician indicated at that time and again in a March 2001 
addendum that, while the veteran exhibited weakened movement 
and fatigability and he complained of pain, he did not appear 
to have increased loss of motion.  The examiner also noted 
that he did not see any more evidence of loss of motion, or 
any further change in the veteran's condition from his last 
impairment rating.  As detailed above, the Board has 
determined that this examination report and its addenda are 
adequate for rating purposes.

The Board acknowledges that the assertion that the September 
2002 x-ray report showed that the veteran's spine was getting 
worse, in that interpretations disclosed a 5 mm displacement 
at the L4-5 level, while the earlier May 1996 x- ray was 
determined to show a 1.5 mm displacement.  However, aside 
from the fact that the veteran's rating was increased from 10 
percent to 40 percent effective May 18, 1996, which obviously 
contemplates a significant increase in disability,  
osetoarthritic changes, as well as narrowing or irregularity 
of the joint space, are some of the criteria contemplated by 
the 40 percent rating under Diagnostic Code 5295.  Moreover, 
the Board has already determined that the criteria found at 
Diagnostic Code 5293 for intervertebral disc syndrome are not 
for consideration in the instant case.  Even if this criteria 
were for consideration, the veteran would still not be 
entitled to a rating in excess of 40 percent under either the 
prior or revised version of Diagnostic Code 5293.  The Board 
notes, in pertinent part, that while disc disease of the 
lumbar spine was noted in October 1997, the VA examiner at 
that time also opined that there was no neurological 
impairment and following the most recent VA examination, the 
veteran's radicular symptoms were classified as mild.  Under 
these circumstances, a rating in excess of 40 percent would 
not be warranted under Code 5293/5243 under the version prior 
to or on September 23, 2002, even if service connection was 
in effect.  Moreover, the record does not indicate the 
veteran's low back disability resulted in periods of 
incapacitation for longer than six weeks.  Consequently, a 
rating in excess of 40 percent would not be warranted under 
the Code 5243 effective on September 26, 2003.

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the schedular 
criteria for a rating in excess of 10 percent for lumbosacral 
strain from May 6, 1993 to May 17, 1996, nor a rating in 
excess of 40 percent thereafter.  Thus, the Board concludes 
that the preponderance of the evidence is against these 
claims and the benefit of the doubt doctrine is not for 
application. See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  In making this determination, the Board was cognizant 
of the veteran's complaints of pain, and specifically 
considered the requirements of 38 C.F.R. §§ 4.40 and 4.45, as 
well as the guidelines established by DeLuca, supra.  Despite 
these subjective complaints, the record does not contain 
objective evidence by which it can be factually ascertained 
that there is or would be any functional impairment 
attributable to the veteran's complaints of low back pain 
which would warrant a schedular rating in excess of the 10 
and 40 percent evaluations currently in effect.

As an additional matter, the Board finds that the veteran is 
not entitled to consideration of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1).  The veteran has failed to 
present any evidence of particular circumstances, such as 
frequent periods of hospitalization or marked interference 
with employment due to his service-connected lumbosacral 
strain, that render impractical the application of the 
regular rating criteria.  There is no evidence, such a 
statement from an employer, showing that the veteran has been 
economically harmed, solely by his service-connected 
lumbosacral strain, beyond the degrees of disability 
anticipated by the 10 and 40 percent ratings for the two 
period of time at issue.  In this regard, the Board observes 
that the veteran's favorable August 1997 SSA decision 
provides that, in addition to his primary diagnosis of 
chronic pain in the lumbar spine and disenraone (sic) 
arthrosis, he had a secondary diagnoses of a mixed 
personality disorder and depression that contributed to his 
unemployability.  The report of an August 1996 mental status 
evaluation, conducted in connection with the veteran's SSA 
claim, supports the conclusion that his non-service-connected 
psychiatric disability contributes to his unemployability.  
In any case, in the absence of factors suggestive of an 
unusual disability picture, further development in keeping 
with the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) is not warranted.  Bagwell, supra; Shipwash, 
supra; Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  As there is no objective 
evidence showing that the veteran's service-connected 
lumbosacral strain, by itself, has a substantial impact upon 
his occupational abilities that is not otherwise accounted 
for by application of the rating schedule, a referral for 
consideration of an extraschedular evaluation, under the 
guidelines of 38 C.F.R. § 3.321(b)(1), is not warranted.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
lumbosacral strain, from May 6, 1993 to May 17, 1996, is 
denied.

Entitlement to an evaluation in excess of 40 percent for 
lumbosacral strain, as of and since May 18, 1996, is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


